Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Abstract
	Remove the recitation “Figure : 4” as the abstract should be present on a separate sheet absent any other text.
In the claims
	In claim 1, line 9 after “weft selector”, insert - - including a movable carriage, the movable carriage defines two planes offset along the weft insertion axis namely a forward plane and a backward plane, said weft selector  - -.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims 1, 11 and the respective depending claims are allowed.  The instant invention more specifically, requires a novel, non-obvious weaving method and weft selector for a weaving loom and method.
The weaving method and the weft selector, specifically require the weft selector with a movable carriage that defines two planes offset along the weft insertion axis namely a forward and backward plane; forward guiding members in the forward plane; backward guiding members in the backward plane; several distribution channels extending between forward and backward guiding members, each with a clamp for holding weft yarn in the channel and mobile along the channel in a forward and backward direction; and drive assembly moving the clamp of the selected distribution axis along the weft insertion axis.  This combination of limitations is not taught by the prior art.  There are numerous somewhat similar weaving methods and weft selection devices attached to instant PTO-892 but none that teach the specific combination of limitations cited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732